TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00698-CV


                                         S. P., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
   NO. 288,227-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant S.P. filed her notice of appeal on October 16, 2017. The appellate

record was complete on October 30, 2017, making appellant=s brief due on November 20, 2017.

On November 20, 2017, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion and order

counsel to file appellant’s brief no later than December 11, 2017. If the brief is not filed by that

date, counsel may be required to show cause why she should not be held in contempt of court.
              It is ordered on November 27, 2017.



Before Justices Puryear, Field, and Bourland




                                               2